Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Responsive to Notice of Non-Compliant 

The claims filed on 04/04/2018 are non-compliant because claim 4, depends from itself, and claims 5-7 depend from claim 4. The notice of non-compliant was mailed on 05/14/2020, no response was received within the statutory allowed time (2 months).
Furthermore, the claims filed on 05/11/2018 are non-compliant because each
claim has not been provided with the proper status identifier (e.g. original, currently amended, etc.), and the amendments to the claims do not have proper claim markings (e.g. underlining, strikeouts, etc.) (See 37 CFR 1.121 (c)). The notice of non-compliant was mailed on 10/29/2020, no response was received within the statutory allowed time (2 months).
	A set of amended claims must be presented with the proper status identifiers, and proper claim markings.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685